                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION


FOODONICS INTERNATIONAL, INC.,
a Florida corporation,

                         Plaintiff,

vs.                                                Case No. 3:17-cv-1054-J-32JRK

DINA KLEMPF SROCHI,
as Trustee of the Laura Jean Klempf
Revocable Trust, a Florida Trust,

                      Defendant.
_______________________________

DINA KLEMPF SROCHI,
as Trustee of the Laura Jean Klempf
Revocable Trust, a Florida Trust,

                         Counterclaim Plaintiff,

vs.

FOODONICS INTERNATIONAL, INC.,
a Florida corporation, et al.,

                         Counterclaim Defendants

____________________________/

                                       ORDER

      1.    Counterclaim Plaintiff’s Unopposed Motion for Extension of Time to Respond

to Counterclaim Defendants’ Amended Motion to Dissolve Lis Pendens (Doc. No. 229),

filed February 24, 2020, is GRANTED.
      2.    Ms. Srochi shall have up to and including March 4, 2020 to file a response

to the Amended Motion to Dissolve Lis Pendens (Doc. No. 225).

      DONE AND ORDERED in Jacksonville, Florida on February 24, 2020.




Copies:
Counsel of Record
Special Master




                                         2
